Citation Nr: 9914110	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  96-14 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for neck, left shoulder, 
and upper arm disabilities, as secondary to the service-
connected residuals of a missile wound to the left hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to April 
1965. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1995 rating decision of the 
New Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDING OF FACT

There is no competent evidence that any neck, left shoulder, 
and upper arm disability is related to the veteran's service-
connected residuals of a missile wound to the left hand.


CONCLUSION OF LAW

The claim for service connection for neck, left shoulder, and 
upper arm disabilities, as secondary to the service-connected 
residuals of a missile wound to the left hand, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records show that, in December 
1964, he was injured after a detonator cap of a hand grenade 
exploded in his left hand.  Subsequent to the injury, his 
left long and ring fingers were amputated at the mid-portion 
of the proximal phalanges, and his left thumb was amputated 
through the base of the distal phalanx.  The service medical 
records, including his March 1965 separation examination, are 
negative for any complaints or findings of neck, left 
shoulder, or upper arm disabilities.  

On a March 1966 VA examination, the veteran's neck was 
normal.  A neck, left shoulder, or upper arm disability was 
not diagnosed.

In August 1995, the veteran submitted VA form 21-4138, 
Statement in Support of Claim.  At that time, he stated that 
he had pain in his left shoulder and upper arm.  He indicated 
that the pain was chronic and that, in particular, the pain 
in the upper arm area was sometimes severe.  The veteran 
noted that his physician had told him that his pain could be 
bursitis or arthritis that was caused by his injury to the 
left hand. 

In October 1995, the veteran underwent a VA examination.  He 
reported that he had frequent posterior cervical pain and 
stiffness for approximately the past five or six years and 
that he was unaware of any trauma to the cervical spine.  He 
also indicated that he had frequent left posterior cervical 
and left posterior shoulder pain with muscle spasms.  
Specifically, the veteran said that he had experienced pain 
in the left upper arm.  He reported that there was no history 
of trauma to the left shoulder.  The veteran indicated that 
he had had the left shoulder pain and stiffness for 
approximately the past year, and denied having any swelling 
or crepitus in the left shoulder or any radiculopathy.

The physical examination showed that the range of motion in 
the cervical spine was normal with mild tenderness in the 
cervical spine on extreme motion.  There was a normal range 
of motion in the left elbow, left wrist, and the remaining 
joints of the left hand.  The range of motion for the left 
shoulder was normal without appreciable tenderness.  The 
examiner noted that there was no swelling or deformities.  
The diagnosis was frequent posterior cervical pain and 
stiffness, as well as left posterior shoulder and left 
humeral pain, which probably represented a cervical and left 
shoulder sprain.  The examiner noted that he could not 
determine with "certainty" whether the veteran's 
disabilities were due to the previous left hand injury. 

X-rays of the cervical spine taken at the time of the October 
1995 VA examination revealed no fractures or dislocations.  
However, arthritic changes were present.  In addition, x-rays 
of the left shoulder revealed no evidence of fractures, 
dislocations, or other bony pathology; the x-rays were 
normal.

In his December 1995 notice of disagreement, the veteran said 
that his personal physician thought that there was a link 
between his disability and the pain that he was feeling in 
his neck, shoulder, and upper arm.

When he was seen at a VA clinic in December 1995, the veteran 
complained of an occasional stiff neck that began last 
summer.  He also reported that he had pain in the left 
shoulder that went down into the left biceps.  In January 
1996, it was noted that the veteran had cervical disc disease 
at C5-6 and, to a lesser extent, at C4-5.  Anterior bony 
spurring was also present.  In June 1996, he reported that he 
had a stiff neck manifested by pain moving from one side to 
the other.  A physical examination of the neck revealed that 
there was no transverse or nerve root pain, or tenderness.  
The assessment was a stiff neck.  

In October 1997, the Board remanded this claim for further 
development.
 
R.C., M.D., the veteran's private doctor, reported in a 
December 1997 statement that he saw the veteran in November 
1997 for pain in a shoulder and stiffness in the neck.  The 
physician noted that the veteran had injured his left hand 
during active service.  The doctor opined that the neck and 
shoulder pain was not related in any way to his left hand 
injury in service.

In October 1998, the veteran underwent another VA 
examination.  The examiner reviewed the veteran's claim file 
and a copy of the Board remand.  The veteran reported that he 
had neck pain and stiffness when he woke up in the morning.  
He said that the pain occasionally radiated out of the neck 
and down into the left arm to about the level of the forearm.  
He reported that, whenever he had neck and upper arm pain, 
any increased use of the left upper extremity caused 
additional pain.  

The physical examination revealed the following range of 
motion in the cervical spine: lateral rotation to 50 degrees, 
bilaterally; flexion to 50 degrees; and extension to 20 
degrees.  There was no pain on motion.  There was also no 
pari-cervical tenderness or spasm.  The veteran had a full 
range of motion in the left shoulder.  There was no 
tenderness in the left shoulder.  However, he had some 
discomfort in the left pari-cervical region on the extremes 
of abduction.  The muscle strength was 5/5 in the upper 
extremities.  X-rays of the cervical spine revealed 
osteoarthritis and degenerative disc disease.  X-rays of the 
left shoulder were normal.  The examiner's impression was 
degenerative arthritis of the cervical spine with recurrent 
radiation into the left upper extremity.  Based on the review 
of the claims file, the examiner opined that the correct 
diagnosis for the neck was degenerative arthritis with 
intermittent radiation into the left upper extremity.  
Specifically, the doctor noted that the left shoulder was 
normal.  The physician indicated that he concurred with the 
opinion of the veteran's private physician because he also 
did not think that the left hand disability caused or 
aggravated the neck, left shoulder, or upper arm.

Legal Criteria

The threshold question is whether the veteran has presented 
evidence of a well-grounded claim.  The United States Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter "the Court") has defined a well-grounded claim 
as a claim that is plausible.  In other words, a well-
grounded claim is meritorious on its own or capable of 
substantiation.  If the claim is not well grounded, the 
appeal must fail.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  If the veteran has not 
submitted evidence of a well-grounded claim, there is no duty 
to assist him in developing facts pertinent to that claim.  
38 U.S.C.A. § 5107(a).

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury, which results in a 
current disability, was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110. 

In order for a claim to be well grounded, there must be 
competent evidence of the following: (1) a current 
disability, in the form of a medical diagnosis; (2) 
incurrence or aggravation of a disease or injury in service, 
in the form of lay or medical evidence; and (3) a nexus 
between the in-service aggravation or injury or disease and 
the current disability, in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection is also warranted for a disability 
proximately due to or the result of a service-connected 
disorder, or where aggravation of a nonservice-connected 
disorder is proximately due to or the result of a service-
connected disability.  In the case of aggravation, such 
secondary disorder is compensable only to the degree of 
disability over and above the degree of disability that would 
exist without such aggravation.  Allen v. Brown, 7 Vet. App. 
439, 448-49 (1995); 38 C.F.R. § 3.310(a).  In order to show 
that a disability is proximately due to or the result of a 
service-connected disease or injury, the veteran must submit 
competent medical evidence showing that the disabilities are 
causally-related.  Jones v. Brown, 7 Vet. App. 134, 137 
(1994).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  The Court has held that 
a lay party is not competent to provide probative evidence as 
to matters requiring expertise derived from specialized 
medical knowledge, skill, expertise, training, or education.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).   A 
layperson's account of what a physician said is also not 
competent medical evidence for purposes of Grottveit.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Furthermore, 
medical opinions that are speculative do not render a claim 
well grounded.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

Analysis

There is no competent evidence that any disability of the 
neck, left shoulder, and upper arm is related to the service-
connected residuals of a missile wound to the left hand.  The 
October 1995 VA examiner did not conclude that any current 
disability in the neck, left shoulder, or upper arm was 
related to the service-connected left hand injury; instead, 
he merely said that he could not determine with "certainty" 
whether the appellant's disabilities were due to the previous 
left hand injury.  Therefore, that statement from the October 
1995 VA examiner is not competent medical evidence of a 
relationship between a current disability and the service-
connected left hand disability.  See Obert, 5 Vet. App. at 
33; Tirpak, 2 Vet. App. at 611.  Moreover, the October 1998 
VA examiner specifically opined that he did not think that 
the left hand disability caused or aggravated any disability 
in the neck, left shoulder, or upper arm.  The Board notes 
that the veteran had asserted that his private doctor told 
him that there was a relationship between his current 
disabilities and the service-connected left hand disability.  
That contention is not the equivalent of medical evidence.  
See Robinette, 8 Vet. App. at 77.  In fact, the veteran later 
submitted a statement from his private doctor in which the 
physician opined that the neck and shoulder pain was not 
related in any way to his left hand injury in service.

In summary, there is no competent evidence to establish a 
relationship between any disability of the neck, left 
shoulder, and upper arm and the service-connected residuals 
of a missile wound to the left hand.  See Caluza, 7 Vet. App. 
at 506.  Accordingly, this claim is not well grounded.

In reaching its decision, the Board is again mindful that the 
Court has held that there is some duty to assist a claimant 
in the completion of an application for benefits under 38 
U.S.C.A. § 5103(a), depending on the particular facts in each 
case.  See Robinette v. Brown, 8 Vet. App. 69 (1995); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996); as modified by 
Epps v. Brown, 9 Vet. App. 341, 344 (1996), wherein the Court 
found that there was a duty to further assist in the 
development of evidence only when the veteran has reported 
the existence of evidence which could serve to cause the 
claim to be well-grounded.  The facts and circumstances of 
this case are such that no further action is found to be 
warranted.






ORDER

Service connection for neck, left shoulder, and upper arm 
disabilities, as secondary to the service-connected residuals 
of a missile wound to the left hand, is denied.




		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals



 

